In an action to recover damages for personal injuries, the appeal is (1) from an order entered August 21, 1958, granting a motion to set aside a verdict in favor of appellant, and (2) from a resettled order entered October 30, 1958, granting the motion to set aside the verdict because of a juror’s misconduct during the trial. Order entered October 30, 1958 unanimously affirmed, without costs. No opinion. Appeal from order entered August 21, 1958 dismissed, without costs (Matter of Lee, 6 A D 2d 897). Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.